Citation Nr: 0932234	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Army from February 1959 to February 1961 and service in the 
Tennessee Army National Guard from January 1976 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends he was exposed to acoustic trauma while 
serving on active duty in the United States Army and active 
duty for training (ACDUTRA) in the Tennessee Army National 
Guard.  Specifically, he alleges that his hearing was damaged 
by the intense loud noises he was exposed to during his 
participation in many live fire exercises with tank and 
artillery munitions.  As such, the Veteran claims that 
service connection is warranted for bilateral hearing loss.

The Board notes that the dates that the Veteran served on 
ACDUTRA with the Tennessee Army National Guard have not been 
verified by the service department.  However, a March 2006 
statement from the Operations Sergeant Major of the Tennessee 
National Guard reflects that, during the period from 1984 
through 1992, the Veteran supported tank and artillery 
gunnery and, during gunnery, he was exposed to high intense 
noise caused from the firing of 155MM artillery rounds and 
105MM tank rounds.  Buddy statements submitted on behalf of 
the Veteran also reflect that he was exposed to acoustic 
trauma during live fire exercises with tanks and artillery 
pieces.  Additionally, the Veteran's service treatment 
records reflect that, on a periodic examination for the 
Tennessee Army National Guard, an audiogram revealed a 
bilateral hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  Therefore, regardless of the specific dates 
that the Veteran served on ACDUTRA, the Board finds that the 
Veteran's statements that he was exposed to excessive noise 
during his military service while serving on active duty and 
ACDUTRA is competent and credible evidence of in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

Moreover, records from the Blanchfield Army Community 
Hospital dated from February 2007 through August 2007 reflect 
a diagnosis of sensorineural hearing loss and a history of 
noise exposure.  Additionally, a February 2007 audiogram 
appears to reflect a bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  

Therefore, the Board finds that a VA examination is necessary 
in order for the examiner to review the full record and 
consider the Veteran's competent and credible statements that 
he was exposed to in-service acoustic trauma prior to 
rendering an opinion regarding whether his current bilateral 
hearing loss disability is related to his military service, 
to include his ACDUTRA with the Tennessee Army National 
Guard.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination.  The examiner 
should review the claims file.  The 
examiner should identify auditory 
thresholds, in decibels, at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  With consideration of the 
Veteran's competent and credible 
statements that he was exposed to in-
service acoustic trauma, the examiner 
should offer an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that the Veteran's bilateral 
hearing loss is causally related to his 
in-service noise exposure during active 
duty or ACDUTRA with the Tennessee Army 
National Guard, or is otherwise the result 
of an injury or disease during such 
service.  

The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The rationale for 
all opinions should be provided.  

2.  After ensuring any other necessary 
development has been completed, the 
Veteran's service connection claim should 
be readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




